Title: 13th.
From: Adams, John Quincy
To: 


       At about 9 this morning we left Haverhill, cross’d the river, and stopp’d first at Mr. Symmes’s, and afterwards at Mr. French’s, but a few minutes at each. After we had rode, about a mile beyond Mr. French’s house, we turn’d away from the road we came to Haverhill by, and took the Lincoln road: but I was very much surprised, to see that very few persons knew, any thing about Lincoln, although it is not more than 22 miles distant from Andover: I met a man whom I judg’d by his appearance to be turn’d of sixty: when I enquired of him the road to Lincoln; his answer was, that he knew of no such place: how many mortals,
       
        On the self same spot,
        Are born, take nurture, propagate, and rot,
       
       entirely ignorant of every thing that lies ten miles beyond it? But in this Country, where every man has an opportunity of displaying the talents he possesses; and where the education of the People, is so much more attended to, than in any part of Europe, or perhaps of the world, I did not expect to find beings of that sort.
       
        rich  poor  august
        How great! how low! how abject! How sublime!
        How wonderful! how complicate is man!
       
       We rode through about 8 miles of sand, and 4 of rocks, after which the road was better: at about 6 o’clock, we arrived at Lincoln, and immediately went to my aunt Smith’s. She has five children with her, and one at Mr. Shaw’s. Billy, Louisa, Polly, Isaac, and Charles are here. The eldest is not more than 14 years old: the youngest is about 6. Oh! it almost makes my heart, shrink within me; when I look on these fine Children; to think of the Prospects before them: entirely the effects of extravagance in a father: what a Lesson! Surely providence makes sometimes use of these means, to terrify those who can be actuated by no other principle, into the performance of their duty.
      